[knlogonew.jpg]

Exhibit 10.5.7
KNOWLES CORPORATION
2014 EQUITY AND CASH INCENTIVE PLAN
NONEMPLOYEE DIRECTOR DEFERRAL PROGRAM
1.
Purpose of Program

The purpose of this Nonemployee Director Deferral Program (the “Program”),
adopted and administered under the Knowles Corporation 2014 Equity and Cash
Incentive Plan (the “Incentive Plan”), is to enable nonemployee directors of
Knowles Corporation (the “Company”) to elect to defer the receipt of shares of
common stock of the Company (“Common Stock”) payable to them for their service
on the Board of Directors of the Company (the “Board”).
2.
Administration of Program

The Program shall be administered by the Compensation Committee of the Board
(the “Committee”). The Committee shall have the power and authority to
administer, construe and interpret the Program, to make rules for administering
the Program and to make changes in such rules.
3.
Participation

All Nonemployee Directors shall be eligible to participate in the Program. The
term “Nonemployee Director” means a member of the Board who, at the time of
performance of the services relevant to payment under the Incentive Plan, is not
an employee of the Company or any of its subsidiaries.
4.
Election to Defer Payment Date of Shares

(a)    Initial Year of Service. Prior to the time at which a Nonemployee
Director commences his or her service on the Board, such Nonemployee Director
may elect to defer the receipt of 100% of the shares of Common Stock to be
granted by the Company for services to be performed by the Nonemployee Director
in the calendar year in which such service commences.
(b)    Subsequent Years. A Nonemployee Director may elect to defer the receipt
of 100% of the shares of Common Stock to be granted by the Company for services
performed in any subsequent calendar year by submitting a deferral election
during the open enrollment period prior to the first day of such calendar year.
(c)    Changing Deferral Elections. An election made by a Nonemployee Director
shall be irrevocable for the calendar year to which it applies and shall
continue in effect for subsequent calendar years unless the Nonemployee
Directors submits a new deferral election or terminates his or her previous
deferral election prior to the first day of such subsequent year.
5.
Deferred Stock Unit Account

(a)    Deferred Stock Units. Each share of Common Stock deferred by a
Nonemployee Director pursuant to Section 4 shall be converted into a deferred
stock unit (a “Deferred Stock Unit”), which shall be credited to an account
established on behalf of such Nonemployee Director (an “Account”). Each Deferred
Stock Unit represents the right to receive one share of Common Stock at the time
determined in accordance with Section 6 of this Program.






--------------------------------------------------------------------------------




(b)    Dividend Equivalents. As of the record date for each normal cash
dividend, if any, payable with respect to shares of Common Stock, a dividend
equivalent shall be credited to the Account of each Nonemployee Director in an
amount equal to the cash dividend that would have been paid on the number of
Deferred Stock Units then credited to such Account if such Deferred Stock Units
were issued and outstanding shares of Common Stock. Such dividend equivalents
shall be paid in cash, without interest or earnings, at the time that shares of
Common Stock are distributed in settlement of the related Deferred Stock Units,
in accordance with Section 6 of this Program.
6.
Timing of Payment

Upon the earliest to occur of (i) the date of a Nonemployee Director’s
separation from service on the Board, (ii) an anniversary of the grant date
elected by the Nonemployee Director at the time such Nonemployee Director made
his or her deferral election for such year, which may not be less than one year
or more than 15 years after the grant date, and (iii) a change in control event,
as defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company shall (A) issue to such Nonemployee Director a share of
Common Stock for each Deferred Stock Unit credited to such Nonemployee
Director’s Account maintained under this Program and (B) make a cash payment to
such Nonemployee Director in an amount equal to the dividend equivalents
credited to the Nonemployee Director’s Account.
7.
Limitations and Conditions

(a)    Shares issued under the Program shall be granted pursuant to the
Incentive Plan or any successor thereto. The terms of this Program and the
awards deferred hereunder are subject to the terms and conditions of the
Incentive Plan, which are hereby incorporated herein in their entirety and made
a part of this Program. Unless otherwise indicated, any capitalized term used
but not defined herein has the meaning ascribed to such term in the Incentive
Plan.
(b)    Nothing contained herein shall be deemed to create the right in any
Nonemployee Director to remain a member of the Board, to be nominated for
reelection or to be reelected as such or, after ceasing to be such a member, to
receive any shares of Common Stock under the Program to which he or she is not
already entitled with respect to any year.
8.
Stock Adjustments

In the event of any change in the Common Stock through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares or similar change in the capital
structure of the Company, if all or substantially all the assets of the
Corporation are transferred to any other corporation in a reorganization, or in
the event of payment of a dividend or distribution to the stockholders of the
Company in a form other than Common Stock (excepting normal cash dividends) that
has a material effect on the fair market value of shares of Common Stock,
appropriate adjustments shall be made by the Committee in the number of Deferred
Stock Units credited to each Account maintained under this Program.
9.
Amendment and Termination

The Board shall have the power to amend or terminate the Program at any time,
subject to stockholder approval requirements under applicable laws.
10.
Miscellaneous

(a)    Severability. If any provision of the Program is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Program, and the Program will be construed and enforced as if the illegal
or invalid provision had not been included.

    

--------------------------------------------------------------------------------




(b)    Requirements of Law. The issuance of payments under the Program will be
subject to all applicable laws, rules, and regulations, and to any approvals
required by any governmental agencies or national securities exchanges.
(c)    Unfunded Status of the Program. The Program is intended to constitute an
unfunded plan. With respect to any payments not yet made to a Nonemployee
Director by the Company, nothing contained herein will give any rights to a
Nonemployee Director that are greater than those of a general creditor of the
Company.
(d)    Section 409A. The provisions of this Program shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. If the Company determines that any
amounts payable hereunder may be taxable to the Nonemployee Director under
Section 409A of the Code, the Company may (i) adopt such amendments to the
Program and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Program and/or (ii) take such other actions as the Company determines
necessary or appropriate to avoid or limit the imposition of an additional tax
under Section 409A; provided, that neither the Company nor any of its affiliates
nor any other person or entity shall have any liability to any Nonemployee
Director with respect to the tax imposed by Section 409A of the Code.
(e)    Governing Law. The Program will be construed in accordance with and
governed by the laws of the State of Delaware, determined without regard to its
conflict of law rules.
11.
Effective Date

The Program shall be effective as of February 28, 2014.

    